Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  A thorough search of the prior art did not identify any art that disclosed or taught a polypeptide having at least 80% identity to the instant SEQ ID NO:296 or any of the recited nucleic acids that encode SEQ ID NO:296 having the required sequence identity.  The closest prior art is Jiang et al. (US 20070033671 A1), which teaches a method of transforming plants to produce plants with superior traits, wherein the plants are transformed with nucleic acid constructs comprising sequences encoding polypeptides selected from a list including Jiang et al. SEQ ID NO:360, and the nucleic acid constructs used in said methods and the plants produced by the method.  However, the sequence of Jiang et al. SEQ ID NO:360 only shares 37.7% local identity with the instant SEQ ID NO:296 and given the breadth of the genus of MADS-box transcription factors (of which SEQ ID NO:296 is a species) and the specific structure-function relationships required for MADS-box polypeptide function, the teachings of Jiang et al. do not otherwise render the instantly claimed inventions obvious in view of the teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662